Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 11 claims and claims 11 are pending.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1,2-6,8-11,12, 14-16,17,19-22 of U.S. Patent No. 11,019,340 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology, and the claims are obvious variants of each other because:
claims 1, 6, and 11 of the current application include broader limitations of the independent claims 1, 6, 11,12, 17 and 22 of the U.S. Patent No. 11,019,340 B2.
The limitations of claims 1, 6 and 11 of the current application can be read on the limitations of the independent claims 1,2-6,8-11,12, 14-16,17,19-22 of the U.S. Patent No. 11,019,340 B2.
The limitation of claim 3, 8 of the current application can be read on limitations of claims 3, 8, 14 of the U.S. Patent No. 11,019,340 B2.
The limitation of claim 4,9 of the current application can be read on limitations of claim 4, 9, 15 of the U.S. Patent No. 11,019,340 B2.
The limitation of claim 5, 10 of the current application can be read on limitations of claim 5 of the U.S. Patent No. 11,019,340 B2.
Nonetheless, claims 1 and 3-11 of the present application made the claim a broader version of claims 1, 6, 11,12, 17 and 22 of U.S. Patent No. 11,019,340 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 and 3-11 is not patentably distinct from claim 1, 6, 11,12, 17 and 22 of U.S. Patent No. 11,019,340 B2.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5, 6-8 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsubara et al. (US. Pub. No. 2006/0233447 A1) in view of Lee (US. Pub. No. 2008/0219578 A1).
Regarding claim 1, a Matsubara teaches method of decoding a bitstream of encoded video by reconstructing significant-coefficient flags for a transform unit, the transform unit being partitioned into non-overlapping blocks, the bitstream encoding significant-coefficient-group flags and sets of significant-coefficient flags, where each set corresponds to a respective block, where each significant-coefficient group flag indicates whether its associated block is presumed to contain at least one non-zero significant-coefficient flag([abstract]- non-zero coefficient detector for examining whether or not the quantization coefficient includes a non-zero coefficient for each examination unit; a quantization coefficient FIFO for storing, if the examination unit includes one or more non-zero coefficients; [see in Fig. 7A-7B ]- significant coefficient flags for quantization coefficients of FIGS. 6A and 6B with determining that a significant-coefficient group flag is set([para 0033 and Fig. 6A-6B, 7A-7B]- significant coefficient flags for quantization coefficients of FIGS. 6A and 6B with 8 coefficients set); for the set of significant-coefficient flags corresponding to that significant-coefficient-group flag([para 0033 and Fig. 6A-6B, 7A-7B]- significant coefficient flags for quantization coefficients of FIGS. 6A and 6B with 8 coefficients set).
However, Matsubara does not explicitly disclose selecting a context set from among two or more different context sets, each context set including a plurality of contexts, based on a position within the transform unit of the block corresponding to that set of significant-coefficient flags; and entropy decoding each significant-coefficient flag of that set of significant coefficient flags by selecting a respective context from that selected context set.
In an analogous art, Lee teaches selecting a context set from among two or more different context sets, each context set including a plurality of contexts([see in Fig. 16 and para 0003; 0011; 0016]- a technique for context-based adaptive binary arithmetic decoding, involving selecting a context set; in para 11 and 16 disclose using a coded_block_flag to determine if a block, or set, of SCFs can be decoded and para 0013 and Table 1, illustrating a set of context sets available to be used for encoding and decoding SCFs and [0028-0031-disclose context based - CABAC - decoding, depending on a previously decoded block which is indicated to have at least one non-zero coefficient - having a coded_block_flag, or SCGF, value of one; fig. 11 indicates these blocks to be above and to the left of the current block, but it is common knowledge in the art that scanning in the reverse direction, from bottom-right to top-left, would use corresponding blocks to the right, and below, the current block ), based on a position within the transform unit of the block corresponding to that set of significant-coefficient flags([see in Fig. 3A-B and para 0019]- as illustrated in FIG. 3B, a significance map 32 is obtained by expressing each significant coefficient among the coefficients in the 4.times.4 residual block as 1, and each insignificant coefficient having zero value as 0. The significance map is scanned in a predetermined scan order, and thus context-based arithmetic encoding is performed. For example, in the case of raster scanning in which contents are scanned from the left-hand side to the right-hand side, and from the top to the bottom, when the significance map as illustrated in FIG. 3A is encoded, a bin string of is context-based encoded. In order to encode a significance map, 15 different probability models are used for significant_coeff_flag and last_significant_coeff_flag. A context used for encoding a significance map is determined according to a scanning position of a predetermined scan order. That is, according to the conventional technology, when the significance map as illustrated in FIG. 3B is encoded, a context to be used for encoding is determined according to the position of each coefficient); and entropy decoding each significant-coefficient flag of that set of significant coefficient flags by selecting a respective context from that selected context set([see in Fig. 16 and para 0030-0031; 0093 and 0097]- in operation 1610, according to whether or not a corresponding coefficient of at least one previously decoded residual block is a significant coefficient that is not 0, a context for decoding a predetermined flag, i.e., the significance map, indicating the position of significant coefficients of a current block to be decoded is selected. As described above, in order to decode the significance map of the current residual block, the context may be determined by using the significance map of one residual block that is encoded before the current residual block, or the significance maps of at least two residual 
Regarding claim 2, Lee teaches wherein selecting a context set comprises selecting a first context set if the position of the block is in the upper-left comer of the transform unit, and, otherwise, selecting a second context set([see in Fig. 2; 3A; para 0059;0069 and 0071]-according to the H.264 standard draft, a context which is used in the encoding of the coded_block_flag of the current residual block is determined by using context information which is used for encoding adjacent blocks of the same type as that of the current block, positioned above and to the current residual block).
Regarding claim 3, wherein the blocks are 4x4, and wherein selecting a context set comprises determining the position by determining whether an x-coordinate and a y-coordinate are each within 4 positions of the upper-left comer of the transform unit([see in Fig. 2]- FIG. 2, in operation 210, coded_block_flag, which indicates whether or not a non-zero coefficient value exists among 16 quantized coefficients of a current 4x4 residual block, is encoded. In a given residual block, if the
coded_block_flag is 0, it means that no information to be transmitted exists. According to the H.264 standard draft, a context which is used in the encoding of the oded_block_

positioned above and to the left of the current residual block). 
Regarding claim 5, Lee teaches wherein selecting a context set further includes selecting a specific context for decoding the significant-coefficient flag in the DC position of the set corresponding to the upper-left block in the transform unit ([see in Fig. 2]- FIG. 2, in operation 210, coded_block_flag, which indicates whether or not a non-zero coefficient value exists among 16 quantized coefficients of a current 4x4 residual block, is encoded. In a given residual block, if the coded_block_flag is 0, it means that no information to be transmitted exists. According to the H.264 standard draft, a context which is used in the encoding of the oded_block_flag of the current residual block is determined by using context information which is used for encoding adjacent blocks of the same type as that of the current residual block, positioned above and to the left of the current residual block).
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 6 have been met in claim 1.
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 6 have been met in claim 1.


Claims 4, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsubara in view of Lee as applied claim 1 above and further in view of NGUYEN et al. (US. Pub. No. 2013/0107969 A1; filed on Nov. 1, 2011).
Regarding claim 4, the combination of Matsubara and Lee don’t explicitly disclose wherein the x- and y-coordinate correspond to a first significant-coefficient flag of that set to be decoded in a reverse scan order.
In an analogous art, NGUYEN teaches wherein the x- and y-coordinate correspond to a first significant-coefficient flag of that set to be decoded in a reverse scan order([para 0027;0054;0066 and 0069]- The significant-coefficient-group flags may be determined during the same scan (although a certain amount of buffering of value may be used in practical implementations as the scan order will generally involve crossing through multiple blocks; in some cases, the determination of the significant-coefficient-group flag is made when the encoder determines it has scanned the last coefficient for that group, e.g. the exit coefficient). In some implementations, the encoder may perform a second scan of either the L0 significance map or of the transform unit to determine the  Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to provide the technique of NGUYEN to the modified system of Matsubara and Lee methods and devices for encoding and decoding video using multi-level significance maps where the significant-coefficient flags that form the significance map are grouped into contiguous groups, and a significant-coefficient-group flag signifies for each group whether that group contains no non-zero significant-coefficient flags. If there are no non-zero significant-coefficient flags in the group, then the significant-coefficient-group flag is set to zero. The set of significant-coefficient-group flags is encoded in the bitstream. Any significant-coefficient flags that fall within a group that has a significant-coefficient-group flag that is non-zero are encoded in the bitstream, whereas significant-coefficient flags that fall within a group that has a significant-coefficient-group flag that is zero are not encoded in the bitstream [NGUYEN; abstract].
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:


2.	Budagavi., US 2013/0336385A1, discloses Inverse transformation using pruning in video coding.
3.	He et al., US 2013/0336410 A1, discloses Methods and devices for reconstructing coefficient levels from a bitstream of encoded video data for a coefficient group in a transform unit.





	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MD N HAQUE/Primary Examiner, Art Unit 2487